DETAILED ACTION
This Action is in consideration of the Applicant’s response on October 25, 2021.  Claims 1 – 4, 6, and 9 are amended by the Applicant.  Claims 7 and 8 are canceled.  Claims 1 – 6 and 9, where Claims 1 and 9 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview and email exchange with Brad Liu on January 12, 2022.
The application has been amended as follows: 

Claim 1: (Currently Amended) A device provisioning system that provides a device with provisioning data for provisioning the device and loads the provisioning data onto the device, the device provisioning system comprising:
	a blockchain storing a trail and a public key in correspondence;
	a device authentication server communicating with the blockchain and comprising a processor and a memory;
	a provisioning server comprising a processor and a memory,

the device comprising a processor and a memory,
wherein the memory of the device comprises a secure region in which a private key of the device is stored and a normal region in which a trail of the device and the trail for verification are stored;
wherein the processor of the device authentication server is configured to register a public key of the device unique to the device in the blockchain, to acquire the trail of the device through registration of the public key of the device to the blockchain and to return the trail of the device to the provisioning server, and
to acquire the public key of the device from the blockchain in response to a query using the trail of the device;
wherein the processor of the provisioning server is configured to acquire the public key of the device through the device authentication server,
to add a signature using the private key for verification, and
to transmit the provisioning data encrypted with the public key of the device to the device in response to a query using the trail of the device from the device; and
wherein the processor of the device is configured to acquire the provisioning data encrypted in response to a query using the trail of the device to the provisioning server,
to decrypt the encrypted provisioning data by using the private key of the device, and


Claim 9: (Currently Amended) A provisioning method of providing a device with provisioning data for provisioning the device and loading the provisioning data onto the device, executed by a blockchain storing a trail and a public key in correspondence, the device comprising a processor and a memory, a provisioning server comprising a processor and a memory, and a device authentication server communicating with the blockchain and comprising a processor and a memory,
the provisioning method comprising:
registering, by the processor of the device authentication server, a public key of the device unique to the device in the blockchain, acquiring, by the processor of the device authentication server, a trail of the device through registration of the public key of the device to the blockchain and returning, by the processor of the device authentication server, the trail of the device to the provisioning server; 
acquiring, by the processor of the device authentication server, the public key of the device from the blockchain in response to a query using the trail of the device; 
acquiring, by the processor of the provisioning server, the public key of the device through the device authentication server;
adding a signature using the private key for verification; 
transmitting the provisioning data encrypted with the public key of the device to the device in response to a query using the trail of the device from the device; 
acquiring, by the processor of the device, the provisioning data encrypted in 
decrypting, by the processor of the device, the encrypted provisioning data by using the private key of the device; and
acquiring, by the processor of the device, a public key for verification through the device authentication server and the blockchain to verify the signature, wherein
the memory of the provisioning server stores a private key for verification that is paired with the public key for verification to which a trail for verification is associated on the blockchain, and
the memory of the device comprises a secure region in which a private key of the device is stored and a normal region in which the trail of the device and the trail for verification are stored.

The following is an examiner’s statement of reasons for allowance: the prior art does not specifically disclose or suggest of a device provisioning system and method comprising the device authentication server registering a public key of the device unique to the device in the blockchain, to acquire the trail of the device through registration of the public key of the device to the blockchain and to return the trail of the device to the provisioning server, and to acquire the public key of the device from the blockchain in response to a query using the trail of the device, the provisioning server acquiring the public key of the device through the device authentication server, to add a signature using the private key for verification, and to transmit the provisioning data encrypted with the public key of the device to the device in response to a query using the trail of the device from the device, and the device acquiring the provisioning data encrypted in response to a query using the trail of the device to the provisioning server, to decrypt the encrypted provisioning data by using the private key of the device, and to acquire the public key for verification through the device authentication server and the blockchain and to verify the signature in the particular manner and combination claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jorge Ortiz-Criado, can be reached on (571) 272-7624.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/TAE K KIM/Primary Examiner, Art Unit 2496